Citation Nr: 0027842	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased original disability rating 
for post traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 30 percent disability rating, and denying a claim for 
service connection for skin cancer.


REMAND

Prior to an adjudication of a claim on the merits, VA has a 
duty to develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 
1991); 38 C.F.R. § 3.159(a)  (1999).  This includes obtaining 
any pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).  The duty to develop the record also 
includes attempting to obtain service records and VA records 
that the claimant has indicated are available.  Id.; see also 
VBA Letter 20-99-60  (August 30, 1999) (stating that VA 
medical records are to be requested in all cases); McCormick 
v. Gober, 14 Vet. App. 39 (2000)(U.S. Vet. App. August 18, 
2000) (VBA Letter 20-99-60 includes substantive provisions 
that have the force of law and which require VA to attempt to 
obtain service and VA records.).

In this case, full development has not yet been accomplished.  
In his November 1997 application for VA disability 
compensation, VA Form 21-526, the veteran indicated that he 
had been treated at the VA Medical Center (VAMC) in 
Shreveport, Louisiana.  In response, the RO submitted a 
request for medical records from that facility.  However, it 
only requested such records dated between November 1996 and 
November 1997, even though the veteran had not specified any 
particular dates of treatment.  A handwritten reply, dated 
January 1998, shows that there was no information on the 
veteran since April 1995.  Therefore, it follows that there 
are medical records pertaining to the veteran available at 
that facility dated prior to April 1995.  Those records were 
not submitted, nor requested.  That pertinent records do in 
fact exist is supported by the December 1997 VA general 
medical examination report from the Shreveport, Louisiana, 
VAMC, which indicates, as medical history, that the veteran 
underwent skin examination in April 1995.  A January 1998 VA 
psychological testing report also refers to a 1995 VA 
examination during which the veteran was evaluated for 
possible Agent Orange residuals.

In light of the above, the RO must attempt to obtain any and 
all relevant records from the Shreveport, Louisiana, VAMC, 
prior to appellate review of this case.

The Board also finds that the veteran recently clarified that 
he is seeking entitlement to service connection for skin 
cancer as secondary to Agent Orange exposure.  That legal 
basis for entitlement to service connection has not yet been 
addressed by the RO and the veteran has not been provided the 
pertinent laws and regulations.  This is a procedural defect 
that must be corrected prior to appellate review.  See 
38 C.F.R. §§ 3.103(f), 19.29.

In regard to the PTSD claim, the Board finds that the 
veteran's January 1998 VA PTSD examination was inadequate.  
The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).  In this case, the veteran 
underwent VA PTSD examination in January 1998.  He also 
underwent a battery of psychological tests, the report of the 
results of which is also of record.  However, the PTSD 
examination was conducted prior to the psychological testing 
and, thus, the results of the testing were not available to 
the examiner at the time of the PTSD examination.  Therefore, 
to insure that VA fulfills its duty to assist the veteran 
with his PTSD claim, the Board finds that additional medical 
development is necessary.

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain 
copies of all relevant VA medical records 
pertaining to the veteran from the VA 
Medical Center in Shreveport, Louisiana, 
including an April 1995 VA skin 
examination report and any and all 
pertinent records prior to April 1995.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for VA PTSD examination to determine the 
nature and severity of his PTSD with 
consideration of the results of VA 
psychological testing conducted in 
January 1998.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner is requested to determine all 
current symptoms of PTSD and to comment 
on their severity.  The examiner should 
also assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) and include a definition of the 
numerical code assigned.  A copy of the 
report of the examination should be made 
part of the claims folder.

3.  After the above development has been 
completed, the RO should readjudicate the 
claims on appeal.  In regard to the skin 
cancer claim, the RO must address whether 
entitlement to service connection is 
warranted as secondary to exposure to 
Agent Orange or other herbicides.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


